Citation Nr: 0120884	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  95-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fungus infection of the ears.  

2.  Entitlement to service connection for a fungus infection 
of the ears.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a fractured nose.

4.  Entitlement to service connection for the residuals of a 
fractured nose.


REPRESENTATION

Appellant represented by:	J. Myers Morton




WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1944 to October 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's attempt to 
reopen his claims for service connection.  The veteran 
appealed to the Board.

In January 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

A 1998 decision by the Board found that new and material 
evidence had not been submitted to reopen claims to service 
connection for a fungus infection of the ears or for 
residuals of a fractured nose.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
which vacated the Board's decision and remanded the case back 
to the Board for proceedings consistent with the Court's 
order.  In December 1999, the Board remanded the case to the 
RO for development and readjudication of the claims.  The 
case has now been returned to the Board for a final decision.

The issue involving entitlement to service connection for the 
residuals of a fractured nose is the subject of a remand 
which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's attempt to reopen his claims 
for service connection for ear fungus in April 1993; despite 
appropriate notification, the veteran did not file an appeal. 

3.  A September 1999 letter from the veteran's private 
physician identifies a current fungal infection of the ears 
and relates it to the veteran's military service.  

4.  The evidence received since the April 1993 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
fungus infection of the ears.  

5.  The RO denied service connection for the residuals of a 
fractured nose in November 1984; despite appropriate 
notification of this decision, the veteran did not file an 
appeal 

6.  The veteran recently submitted copies of photographs 
taken of him during service to show that his nose was 
disfigured from an in-service fracture.  

7.  The evidence received since the November 1984 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the residuals of a fractured nose. 

8.  There is competent medical evidence of record which 
reveals that the veteran has a current fungus infection of 
the ears which originated during the veteran's military 
service.  


CONCLUSIONS OF LAW

1.  The April 1993 decision of the RO denying service 
connection for ear fungus is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

2.  Evidence received since the April 1993 RO decision 
denying service connection for ear fungus is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A fungus infection of the ears was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

4.  The November 1984 decision of the RO denying service 
connection for residuals of a fractured nose is final.  38 
U.S.C.A. § 7105(c) (West 1991).

5.  Evidence received since the November 1984 RO decision 
denying service connection for the residuals of a fractured 
nose is new and material, and the veteran's claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board has previously remanded the case for 
a review of newly submitted evidence by the RO.  
Additionally, the Board finds that the duties to assist 
provided under the new statute at § 5103A have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rules or regulations regarding the 
development of the pending claim.  Also, in view of the 
decision of the Board below with respect to the reopening of 
the veteran's claims, a remand under the Veterans Claims 
Assistance Act would only needlessly delay the veteran's 
appeal.  

II.  New and Material Evidence to Reopen Claims

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented, or secured, since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented, or secured, to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim the claim to reopen 
fails on that basis and the inquiry ends.  New and material 
evidence can also be evidence which provides a more complete 
picture of the circumstances involving a claim even if the 
evidence is unlikely to alter the ultimate resolution of the 
claim.  Hodge v. West, 155 F.3d 1356 (1998).

A.  Fungus Infection of the Ears

In this case, the RO denied the veteran's attempt to reopen 
his claim for service connection for a fungus infection of 
the ears in an April 1993 rating decision and notified the 
veteran of the decision that same month.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).   

The matter under consideration in this case is whether a 
fungal infection of the ears was incurred during the 
veteran's period of active duty.  In order for the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the April 1993 RO decision which is relevant 
to, and probative of, this matter under consideration.

The veteran claims that he incurred a fungal infection of the 
ears as a result of swimming in the waters off Guam during 
his active naval service in the Pacific Theater of 
operations.  The evidence of record at the time of the April 
1993 RO rating decision which was relevant to the veteran's 
claim for service connection for ear fungus included the 
veteran's service medical records; an October 1984 letter 
from a Dr. DePersio; and an October 1959 medical treatment 
record. 

The veteran's service medical records do not reveal that the 
veteran had a fungal infection of the ears during active 
service.  The October 1947 separation examination 
specifically noted no diseases or defects of the veteran's 
ears on separation.  The October 1959 treatment record 
reveals that the veteran had a right earache.  The October 
1984 letter from a Dr. DePersio states that the veteran has a 
chronic fungal type ear infection and that the veteran 
related that it was incurred during service.  The Board notes 
that subsequent letters from Dr. DePersio indicate that he 
did not start treating the veteran until 1983.  

In this case the evidence submitted since the April 1993 RO 
decision that refers to the veteran's attempt to reopen his 
claim for ear fungus includes a letter from Dr. Biggs dated 
March 1992; a January 1995 letter from a service comrade; an 
August 1997 VA examination report; a September 1999 letter 
from Dr. DePersio; and the transcript of a personal hearing 
conducted in January 1997 before the undersigned member of 
the Board.  The Board concludes that this evidence is new 
because it was not before the RO when it denied the veteran's 
attempt to reopen his claim for service connection for ear 
fungus in April 1993.  

The January 1995 letter from a former service comrade states 
that the veteran had an ear infection during service which 
was treated with eardrops and allegedly called "Asian 
Fungus."  However, as a layperson, he is not medically 
qualified to diagnosis the nature of an ear problem during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The March 1992 letter from Dr. Biggs states that the 
veteran has "chronic infections involving fungal infections 
of his ears."  The letter does not relate the ear infection 
to the veteran's active service.  In August 1997 a VA 
examination of the veteran was conducted.  Physical 
examination revealed "no infectious disease in either inner 
of middle ear."  

The key piece of evidence of record is the September 1999 
letter from Dr. DePersio.  This letter states that the 
physician has treated the veteran for "repeated external 
otitis, which appears to be fungal in nature.  A recent 
culture revealed the fungus Candida parapsilosis.  . . .  I 
have had multiple other veterans with stories similar to that 
of [the veteran].  It is more likely than not that his 
condition is linked to the swimming that he had when he was 
in the service.  . . .  the only patients I have seen with 
the persistence of fungal-type debris in their ears have been 
gentleman [sic] who served in the Pacific in World War II."  

The September 1999 letter from Dr. DePersio is key because it 
is the first medical record which shows a fungal infection 
identified by culture.  This letter also specifically relates 
the veteran's disorder to his naval service.  As such, the 
Board concludes that this evidence is new because it was not 
before the RO when it denied service connection in April 
1993.  This evidence is also "material" because it bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran has a current 
fungal infection of the ears which was incurred during 
service.  The evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Moreover, we note that new and material evidence can be 
evidence which provides a more complete picture of the 
circumstances involving a claim even if the evidence is 
unlikely to alter the ultimate resolution of the claim.  
Hodge v. West, 155 F.3d 1356 (1998).  Since new and material 
evidence has been submitted, the veteran's claim for 
entitlement to service connection for a fungus infection of 
the ears is reopened.  

B.  Residuals of a Fractured Nose

In this case, the RO denied service connection for the 
residuals of a fractured nose in a November 1984 rating 
decision and notified the veteran of the decision that same 
month.  The veteran did not appeal the RO decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  

The matter under consideration in this case is whether the 
veteran fractured his nose during service, and if so, whether 
he has any residual disability resulting from the fracture.  
In order for the veteran's claim to be reopened, evidence 
must have been presented, or secured, since the November 1984 
RO decision on the merits which is relevant to, and probative 
of, this matter under consideration.

The evidence of record at the time of the November 1984 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a fractured nose was the veteran's 
service medical records.  The veteran's service medical 
records do not indicate that the veteran fractured his nose 
at any time during service.  On his October 1947 separation 
examination his nose and sinuses were normal with no 
abnormalities noted by the examining physician.   

The evidence submitted since the November 1984 RO decision 
that refers to the veteran's fractured nose includes: a 
December 1991 letter from Dr. Biggs statements from the 
veteran, and copies of photographs of the veteran during 
service.  The 1991 letter from Dr. Biggs states that the 
veteran "has evidence of a previous nasal fracture.  This is 
quite obvious on his examination.  He dates this back to his 
service . . . in 1947."  Taken alone, this evidence appears 
to be bare transcription of medical history provided by the 
veteran by a physician which would not transform such 
evidence into competent medical evidence for the purposes of 
establishing service connection.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, the veteran also submitted 
copies of photographs of himself during service.  Review of 
these photographs does reveal that the appearance of the 
veteran's nose has changed, possibly as the result of the 
fracture he claims to have incurred.  

As such, the Board concludes that this evidence is new 
because it was not before the RO when it denied service 
connection in November 1984.  This evidence is also 
"material" because it bears directly and substantially upon 
the specific matter under consideration, namely whether the 
veteran fractured his nose during service.  The evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Moreover, we note that new 
and material evidence can be evidence which provides a more 
complete picture of the circumstances involving a claim even 
if the evidence is unlikely to alter the ultimate resolution 
of the claim.  Hodge v. West, 155 F.3d 1356 (1998).  Since 
new and material evidence has been submitted, the veteran's 
claim for entitlement to service connection for the residuals 
of a nose fracture is reopened.  

III.  Service Connection

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2000).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran claims that he incurred a fungal infection of the 
ears during his service in the Pacific Theater during World 
War II.  Specifically, the veteran claims that he became 
infected with this fungus while swimming in the waters off of 
Guam.  Review of the veteran's service records confirms that 
the veteran served in the Pacific during World War II.  
However, the veteran's service medical records appear to be 
complete, and there is no evidence of any fungal infection, 
or any other ear abnormality during service.  The October 
1947 separation examination report specifically noted no 
diseases or defects of the veteran's ears on separation.

Subsequently, the veteran submitted some private medical 
records showing treatment for a fungal infection in the 1950s 
and 1960s.  However VA examination failed to reveal the 
presence of any fungus infection of the ears.  More recently, 
a letter dated September 1999 was submitted by Dr. DePersio, 
the veteran's private physician.  This letter states that the 
physician has treated the veteran for "repeated external 
otitis, which appears to be fungal in nature.  A recent 
culture revealed the fungus Candida parapsilosis.  . . .  I 
have had multiple other veterans with stories similar to that 
of [the veteran].  It is more likely than not that his 
condition is linked to the swimming that he had when he was 
in the service.  . . .  the only patients I have seen with 
the persistence of fungal-type debris in their ears have been 
gentleman [sic] who served in the Pacific in World War II."  

This medical evidence confirms the presence of a current 
fungal infection of the ears and relates the fungal infection 
to the veteran's service in the Pacific.  Such service is 
confirmed by the evidence of record.  Based on this the Board 
finds that the evidence of record supports a grant of service 
connection for a fungus infection of the ears.  


ORDER

Service connection for a fungus infection of the ears is 
granted.  

New and material evidence having been submitted the veteran's 
claim for entitlement to service connection for the residuals 
of a fractured nose is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board has reopened the veteran's claim for service 
connection for the residuals of a fracture of the nose.  
However, the medical evidence of record is not clear with 
respect to whether the veteran suffers any current disability 
from a nose fracture.  Therefore a VA examination of the 
veteran needs to be conducted.  

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be accorded the 
appropriate VA examination for disorders 
of the nose.  The report of examination 
should include a detailed account of all 
manifestations of any residuals of a 
fracture of the nose found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
specifically indicate if the veteran's 
nose appears to have been fractured in the 
past and if there is any current 
disability present as a residual of that 
fracture.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 



